DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Reply filed 13 January 2021 included substantive amendments, arguments and an RCE.
Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The substantive challenge to Drugeon (pages 8-8) is essentially a reworded version of the First and Final Office Actions’ prima facie case, particularly the section ascertaining the differences between the prior art Drugeon and claim 1 (first Office Action, page 5, par. 3).  As repeated herein: “Although Drugeon performs processing (filtering) to minimize inconsistencies of pixel values along a border between coding blocks (see above), Drugeon performs such filtering on the reconstructed blocks (Fig. 1, paragraph [0186]-[0196], loop filter 120) and is therefore not relied upon to disclose applying such processing/filtering to the residual signals as indicated above using strikethrough font.”

Although Applicant has not directly challenged this equivalence evidence, Applicant argues (pages 9-10) Chernyak’s “high level description of coding a video signal [and that] these generic descriptions do not render obvious” the processing (filtering) along a border between the residual signals as claimed.  Such allegations are not persuasive in view of the detailed teachings in Chernyak’s cited disclosure regarding equivalency.  Furthermore, no evidence such as a Declaration under 37 CFR 1.132 is offered to support these allegations.  
Even further, the update search performed in response to this Reply has uncovered newly-published Lee (US 2021/0021818 A1) and this reference provides further evidence regarding the interchangeable equivalents of filtering reconstructed blocks and residual blocks (signals).  More specifically and as elaborated upon below, Lee teaches that the loop filter is based on a size of the coding block such that it performs processing, based on a size of the coding block, one or more pixels along a border between the blocks to minimize inconsistencies of pixel values of the one or more pixels along the border {see Figs. 8-9 and paragraphs [0368]-[0387]}.  reconstructed sample (block), reference sample (block) or residue sample (block).  Even further, the filtering may be based on whether the current block is a non-square shape in [0380], [0392] thus further aligning Lee with the instant invention.
Election/Restrictions
Claims 8, 9, 17 and 18 have previously been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the Reply filed on 30 March 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 3, 4, 11, 12, 13, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Drugeon (US 20200092563 A1), Chernyak (US 20190089953 A1), and Lee (US 2021/0021818 A1).
Claim 1
	In regards to claim 1, Drugeon discloses a method comprising: 
receiving video data comprising a plurality of frames {see Fig. 1 in which splitter 102 receives pictures (frames) of a video as further discussed in paragraphs [0127] and [0132]-[0133};   
partitioning each frame of the plurality of frames into a plurality of coding blocks {Fig.1, splitter 102 partitions each input picture (frame) into coding blocks [aka coding units (CU) or transform units (TU)] as further described in paragraphs [0133],[0144]-[0153] and Fig. 3}; 
partitioning a coding block of the plurality of coding blocks into a first non-rectangular prediction region and a second non-rectangular prediction region {See Fig. 37 illustrating partitioning the coding block into prediction images (regions) while noting that these partitioned images/regions have triangular (non-rectangular) shape.  Other prediction image/region shapes include trapezoids and shapes that are the same or different from each other are also disclosed.  See paragraphs [0372]-[0374]};
determining, based on one or more predetermined criteria, a first prediction area in one or more reference frames, that corresponds to the first non-rectangular prediction region, and a second prediction area in the one or more reference frames, that corresponds to the second non-rectangular prediction region {inter predictor 126 generates a plurality of prediction regions/images having shapes different from a based on one or more predetermined criteria (parameters).  See also paragraphs [0241]-[0243] describing inter predictor 126 operations};
determining a first residual signal comprising a difference between the first prediction area and the first non-rectangular prediction region {see subtractor 104, Fig. 1, that generates a residual which is a difference between the prediction area and the prediction region while noting that [0372]-[0374] clarify that the inter prediction process may generate plural prediction areas (partitions) of the current block (e.g. the triangular shaped CUs of Fig. 37) such that the residual calculation would include two residuals, one for each of the predication areas (partitions)};

processing, 
encoding the coding block comprising the first residual signal and the second residual signal {Fig. 1, transformer 106 and entropy encoder 110 perform encoding as further described in paragraphs [0136]-[0137], [0182]-[0183]}.
Although Drugeon performs processing (filtering) to minimize inconsistencies of pixel values along a border between coding blocks (see above), Drugeon performs such filtering on the reconstructed blocks (Fig. 1, paragraph [0186]-[0196], loop filter 120) and is therefore not relied upon to disclose applying such processing/filtering to the residual signals as indicated above using strikethrough font.  Drugeon is also not relied upon to 
Chernyak is a highly analogous reference because it teaches video coding/decoding having many similarities to the instant invention and Drugeon including using block partitioning 103, block compression 105, inter prediction coding {paragraph [0055]), determining residuals ([0060]-[0062], and filtering 107 (see Fig. 1 and corresponding paragraphs [0041]-[0046]}. 
Chernyak also teaches the equivalence of applying in-loop filters to either the residual blocks (signals) or reconstructed image signals (blocks) by listing them as interchangeable options for the in-loop filter component 225 in paragraphs [0062]-[0064].  Furthermore, these in-loop filters process/filter based on various characteristics of the coding block (see the multiple parameters that adjust how the filter is applied and/or where such filters should be applied including filter control data in paragraph [0064].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Drugeon’s loop filtering that is applied to reconstructed blocks to instead apply that loop filtering to the residual blocks as taught by Chernyak because a) Chernyak motivates such a substitution by describing loop filters as being interchangeably applied to either the reconstructed block or the residual signal (as per paragraphs [0062]-[0064]); b) because doing so involves interchangeable equivalents in which the substitution of the loop filter at the residual signal stage instead of the reconstructed block stage does not involve a change in function for the filter and the reconstructed sample (block), reference sample (block) or residue sample (block).   
Lee is an analogous reference because it is directed to video coding that applies block partitioning {[0062], Fig. 3, [0140]-[0146] including non-rectangular and even triangular partitioning}, intra-prediction, inter-prediction, in-loop filtering, and determining residual signals {see Figs. 1-3 and 8-10 and [0102]-[0111], [0117] and citations below}.
Lee also teaches that the loop filter is based on a size of the coding block such that it performs processing, based on a size of the coding block, one or more pixels along a border between the blocks to minimize inconsistencies of pixel values of the one or more pixels along the border {see Figs. 8-9 and paragraphs [0368]-[0387].  Significantly, these sections of Lee further teach that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block).  Even further, the filtering may be based on whether the current block is a non-square shape in [0380], [0392]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of Drugeon’s loop filtering that is applied to the interchangeable equivalent residual signal (blocks) as taught by Chernyak and/or Lee to vary this filter based on size of the coding block as taught by Lee such that the processing is modified such that it is based on a size of the coding block and is applied to one or more pixels along a border between the first residual and the second 
Claim 2
	In regards to claim 2, Drugeon discloses wherein the first non-rectangular prediction region comprises a triangular region of the coding block
{see paragraphs [0371]-[0376].  Fig. 2 and paragraphs [0134], [0223]-[0228] clarifying that the inter predictor 126 generates prediction blocks of the current block (e.g. the two triangular shaped CU partitions shown in Fig. 37.  See also the explanation and citations made for claim 1}.
Claim 3
In regards to claim 3, Drugeon discloses wherein the first non-rectangular prediction region comprises a first triangular region of the coding block and the second non-rectangular prediction region comprises a second triangular region of the coding 
Claim 4
In regards to claim 4, Drugeon discloses wherein the first non-rectangular prediction region comprises a triangular region of the coding block and the second non-rectangular prediction region comprises a non-triangular region of the coding block {See Fig. 37 illustrating partitioning the coding block into prediction images (regions) while noting that these partitioned images/regions may have a triangular (non-rectangular) shape.  Other prediction image/region shapes include trapezoids and shapes that are the same or different from each other are also disclosed.  See paragraphs [0372]-[0374].  Taken together, Drugeon disclose partitioning into triangular and trapezoidal shaped images/regions (different shapes from each other with triangular and trapezoided specifically taught as options).  As such, these “non-rectangular” prediction region shapes (triangle and trapezoid) are within the claim language reciting “triangular region” and “non-triangular region”.}

Claims 8 and 9 (Withdrawn)




Claim 11
With two noted exceptions, the rejection of claim 1 above applies mutatis mutandis to the corresponding limitations of claim 11 due to the highly parallel claim language.  
The first noted exception is that the first and second “non-rectangular prediction regions” of claim 1 are more broadly recited in claim 11 as first and second “prediction regions”.  The evidence cited above for claim 1 regarding non-rectangular prediction regions necessarily applies to the broader recitation thereof.
The second noted exception is the “border between the first processed residual signal and the second processed residual signal” in the processing step of claim 1 is recited in the corresponding processing step of claim 11 as “a diagonal boundary between the first processed residual signal and the second processed residual signal”.  The diagonal boundary of claim 11 is narrower than the border of claim 1. As to this diagonal boundary limitation see Drungeon’s loop filter 120 which functions as a deblocking filter to reduce distortion (minimize inconsistencies) that occurs at block boundaries (the border/boundary between the partitioned coding blocks) as further discussed in paragraphs [0204]-[0221].  Moreover, the partitioned coding blocks and thereby the filtered/processed residual signals may have a triangular shape as shown in Fig. 37 of Drugeon thus creating a diagonal boundary as claimed.  Lee also teaches that the filtering may be based on whether the current block is a non-square shape in [0380], [0392] and also teaches a triangular shape in [0062] thus further supporting the conventional nature of diagonal boundaries between triangular-shaped block partitions.}.
reconstructed sample (block), reference sample (block) or residue sample (block).   
Claim 12
The rejection of claim 2 above applies mutatis mutandis to the corresponding limitations of claim 12 due to the parallel claim language.  
Claim 13
	In regards to claim 13, Drugeon discloses wherein the first prediction region comprises a first triangular region of the coding block and the second prediction region comprises a second triangular region of the coding block {see paragraphs [0371]-[0376].  Fig. 2 and paragraphs [0134], [0223]-[0228] clarifying that the inter predictor 

Claims 17 and 18 (Withdrawn)
Claims 9 and 19 (Cancelled)

Claim 20
	In regards to claim 20, Drugeon discloses a method comprising:
partitioning a coding block, of a plurality of coding blocks that are based on a partitioned video frame, into a first prediction region and a second prediction region
{Fig.1, splitter 102 partitions each input picture (frame) into coding blocks [aka coding units (CU) or transform units (TU)] as further described in paragraphs [0133],[0144]-[0153] and Fig. 3 thus meeting the “coding blocks that are based on a partitioned video frame.  As to partitioning the coding blocks see Fig. 37 illustrating partitioning the coding block into prediction images (regions) while noting that these partitioned images/regions have triangular (non-rectangular) shape.  Other prediction image/region shapes include trapezoids and shapes that are the same or different from each other are also disclosed.  See paragraphs [0372]-[0374]};
determining a first residual signal comprising a difference between a first prediction area, determined based on one or more predetermined criteria, in one or more reference frames and the first prediction region {see subtractor 104, Fig. 1, that generates a residual which is a difference between the prediction area and the plural prediction areas (partitions) of the current block (e.g. the triangular shaped CUs of Fig. 37) such that the residual calculation would include two residuals, one for each of the predication areas (partitions)};
determining a second residual signal comprising a difference between a second prediction area, determined based on one or more predetermined criteria, in one or more reference frames, and the second prediction region {see above evidence applied in the step determining a first residual signal};
filtering, 
encoding the coding block comprising the first residual signal and the second residual signal {Fig. 1, transformer 106 and entropy encoder 110 encode as further described in paragraphs [0136]-[0137], [0182]-[0183]}.
Although Drugeon performs filtering to minimize inconsistencies of pixel values along a diagonal boundary between triangular shaped blocks Drugeon performs such filtering on the reconstructed blocks (Fig. 1, paragraph [0186]-[0196], loop filter 120) and is therefore not relied upon to disclose applying such processing/filtering to the residual signals as indicated above using strikethrough font.  Drugeon is also not relied upon to disclose that the processing along the border to minimize inconsistencies is based on a size of the coding block as also indicated above using strikethrough font.
Chernyak is a highly analogous reference because it teaches video coding/decoding having many similarities to the instant invention and Drugeon including using block partitioning 103, block compression 105, inter prediction coding {paragraph [0055]), determining residuals ([0060]-[0062], and filtering 107 (see Fig. 1 and corresponding paragraphs [0041]-[0046]}. 
Chernyak also teaches the equivalence of applying in-loop filters to either the residual blocks (signals) or reconstructed image signals (blocks) by listing them as interchangeable options for the in-loop filter component 225 in paragraphs [0062]-[0064].  Furthermore, these in-loop filters process/filter based on various characteristics of the coding block (see the multiple parameters that adjust how the filter is applied 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Drugeon’s loop filtering that is applied along a diagonal boundary between the triangular shaped reconstructed block boundaries to instead apply that loop filtering to the residual signals (blocks) as taught by Chernyak because a) Chernyak motivates such a substitution by describing loop filters as being interchangeably applied to either the reconstructed block or the residual signal (as per paragraphs [0062]-[0064]); b) because doing so involves interchangeable equivalents in which the substitution of the loop filter at the residual signal stage instead of the reconstructed block stage does not involve a change in function for the filter and the results of the substitution would have been predictable (e.g. less noticeable diagonal block boundaries that may occur due to the triangular partitioning used by Drugeon and Lee); and/or c) because Lee further teaches that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block).   
Lee is an analogous reference because it is directed to video coding that applies block partitioning {[0062], Fig. 3, [0140]-[0146] including non-rectangular and even triangular partitioning}, intra-prediction, inter-prediction, in-loop filtering, and determining residual signals {see Figs. 1-3 and 8-10 and [0102]-[0111], [0117] and citations below}.
Lee also teaches that the loop filter is based on a size of the coding block such that it performs filtering, based on a size of the coding block, one or more pixels along a reconstructed sample (block), reference sample (block) or residue sample (block).  Lee also teaches that the filtering may be based on whether the current block is a non-square shape in [0380], [0392] and also teaches a triangular shape in [0062] thus further supporting the conventional nature of diagonal boundaries between triangular-shaped block partitions.}.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of Drugeon’s loop filtering that is applied to the interchangeable equivalent residual signal (blocks) as taught by Chernyak and/or Lee to vary this filter based on size of the coding block as taught by Lee such that the filtering is modified such that it is based on a size of the coding block and is applied along a diagonal boundary between the first residual and the second residual to minimize inconsistencies of pixel values of the one or more pixels along the diagonal boundary because a) Chernyak motivates such a substitution by describing loop filters as being interchangeably applied to either the reconstructed block or the residual signal (as per paragraphs [0062]-[0064]); b) Drugeon and Chernyak already vary the filter based on various other factors of the coding block; c) Lee provides further evidence that such coding-block-sized-based filters are interchangeably applied to reconstructed blocks and residual blocks in Fig. 9, [0377]-[0383], particularly [0378]; and/or d) because doing so involves interchangeable equivalents in which the substitution of the 
Claim 21
In regards to claim 21, Drugeon discloses wherein the first prediction region comprises a first triangular region of the coding block and the second prediction region comprises a second triangular region of the coding block  {see paragraphs [0371]-[0376].  Fig. 2 and paragraphs [0134], [0223]-[0228] clarifying that the inter predictor 126 generates prediction blocks of the current block (e.g. the two triangular shaped CU partitions shown in Fig. 37. See also the explanation and citations made for claim 11 above}.

Claims 5, 6, 7, 14, 15, 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Drugeon, Chernyak and Lee as applied to claims 1, 5, and 20 above, and further in view of Tamse (US 20190028703 A1).
Claim 5
In regards to claim 5, Drugeon discloses wherein the processing comprising filtering

Tamse also teaches that the loop filter is based on a size of the coding block such that it performs processing, based on a size of the coding block, one or more pixels along a border between the blocks to minimize inconsistencies of pixel values of the one or more pixels along the border {see paragraphs [0088]-[0090], [0101]-[0118], particularly [0088], [0112] wherein the variable size (or type) of the filter 420 that varies based on size of the prediction block (coding block) is within the broadest reasonable interpretation (BRI) of these claim elements particularly in view of instant specification, paragraph [0035], in which stronger filter processing is performed by increasing the filter size (number of pixels to be filtered)}.  
Tamse also teaches wherein the filtering is based on a low pass filter (see the low pass filter which may be a Gaussian filter as per [0101]-[0118] which also further illustrates that low pass Gaussian filters are known and conventionally applied in this context}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination {of Drugeon’s loop filtering that is applied to the interchangeable equivalent residual signal (blocks) as taught by Chernyak and/or Lee and that varies this filter based on size of the coding block as taught by Lee and is applied to one or more pixels along a border between the first residual and the second residual to minimize inconsistencies of pixel values of the one or more pixels 
Claim 6
In regards to claim 6, Drugeon discloses filtering but is not relied upon to disclose wherein the low passing comprises a discrete Gaussian filter with a plurality of taps and wherein a plurality of coefficients associated with the plurality of taps indicate a filtering strength.
Tamse also teaches wherein the filtering uses a discrete Gaussian filter with a plurality of taps and wherein a plurality of coefficients associated with the plurality of taps indicate a filtering strength {see paragraphs [0088]-[0090] in which size (strength) of filter is based on prediction block size.  See also paragraphs [0101]-[0118] further illustrating that Gaussian filters are known and conventionally applied and that such Gaussian filters apply adjustable weights (coefficients) that are associated with a plurality of taps (expressed in the matrix of equation 7).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and particularly Drugeon’s loop filter such that its filtering uses a discrete Gaussian filter with a plurality of taps and wherein a 
Claim 7
In regards to claim 7, Drugeon is not relied upon to disclose but Tamse teaches wherein the filtering strength increases as the coding block size increases {see paragraphs [0088]-[0090], [0101]-[0118], particularly [0088], [0112] wherein the variable size of the filter 420 is within the broadest reasonable interpretation (BRI) of “filtering strength” particularly in view of instant specification, paragraph [0035], in which stronger filter processing is performed by increasing the filter size (number of pixels to be filtered)}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and particularly Drugeon’s loop filter such that wherein the at least one characteristic of the coding block comprises a coding block size and wherein the filtering strength increases as the coding block size increases as taught by Tamse because doing so amounts to a simple substitution of one known element (filter whose strength increases as the coding block size increases)

Claim 14
In regards to claim 14, Drugeon discloses wherein the processing comprising filtering
As to the diagonal boundary limitation see Drungeon’s loop filter 120 which functions as a deblocking filter to reduce distortion (minimize inconsistencies) that occurs at block boundaries (the border/boundary between the partitioned coding blocks) as further discussed in paragraphs [0204]-[0221].  Moreover, the partitioned coding blocks and thereby the filtered/processed residual signals may have a triangular shape as shown in Fig. 37 of Drugeon thus creating a diagonal boundary as claimed.  Lee also teaches that the filtering may be based on whether the current block is a non-square shape in [0380], [0392] and also teaches a triangular shape in [0062] thus further supporting the conventional nature of diagonal boundaries between triangular-shaped block partitions.}.
Tamse teaches that the loop filter is based on a size of the coding block such that it performs processing, based on a size of the coding block, one or more pixels along a border between the blocks to minimize inconsistencies of pixel values of the 
Tamse also teaches wherein the filtering is based on a low pass filter (see the low pass filter which may be a Gaussian filter as per [0101]-[0118] which also further illustrates that low pass Gaussian filters are known and conventionally applied in this context}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination {Drugeon’s loop filtering that is applied to the interchangeable equivalent residual signal (blocks) as taught by Chernyak and/or Lee and that varies this filter based on size of the coding block as taught by Lee and is applied to one or more pixels along a diagonal boundary between the first residual and the second residual to minimize inconsistencies of pixel values of the one or more pixels along the boundary} to utilize a low pass filter to smooth the pixels along the diagonal boundary as taught by Tamse because a) Drugeon already suggests [0218] employing clipping in the deblock filtering to prevent excessive smoothing thus indicating that the deblock filtering is itself a smoothing filter and [0498] discussing reference pixel filtering that includes smoothing and/or b) because doing so merely combines prior art elements 
Claim 22
The rejection of claim 14 above applies mutatis mutandis to the corresponding limitations of claim 22 due to the parallel claim language.  
Claims 15, 16, and 19
The rejection of claims 6, 7, and 10 above applies mutatis mutandis to the corresponding limitations of claims 15, 16 and 19, respectively due to the parallel claim language.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US-20200036978 A1) discloses a filter module 235 that may be a deblocking filter, ALF or SAO filter applied to the residual blocks.  See [0072]-[0074].
Lee (US-20210021832 A1) discloses, in [0198], that the intra filter may be determined on the basis of at least one of the size/shape of the current block, the size/shape of the transform block, information on the filter strength, or a variation of neighboring samples and, in [0343] and FIG. 20A, a region in which bi-directional intra prediction is applied may be in a quadrangular shape. Alternatively, as in the example shown in FIG. 20B, a region in which bi-directional intra prediction is applied may be in a triangular shape.

Abe (US 20200014950 A1) discloses boundary smoothing between triangular shaped partitions are split from an image block.  See abstract, Figs. 2, 3, 7 and corresponding text sections.
Jun (US 20190246103 A1) teaches the coding units may be partitioned or subdivided into various sizes and forms including a two-dimensional geometrical figure such as a rectangular shape, a square shape, a trapezoid shape, a triangular shape, a pentagonal shape, etc. See paragraph [0047].
Chiang (US 2019/0379901) discloses triangular prediction units and an adaptive weighting process can be performed to the diagonal edge after predicting the two triangular prediction units. See Fig. 9, paragraph [0076].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/           Examiner, Art Unit 2486